DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed February 2, 2021.  Claims 16-35 are currently pending wherein all claims read on a method for preparing an ultraviolet radiation absorbing polymer.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Levins et al (EP 6,279,616).

Summary of claim 16:
A method for preparing an ultraviolet radiation absorbing polymer composition comprising a polymer compound of formula (3) in an esterification / transesterification, which method comprises the steps of reacting a polyglycerol intermediate (2) with a benzotriazole UV-chromophore (1) comprising a complementary functional group to form the UV absorbing polyether compound (3) according to the following reaction scheme:

    PNG
    media_image1.png
    450
    651
    media_image1.png
    Greyscale

wherein
A is hydrogen; or C1-C8 alkyl; and 
k is a number from 2 to 20; and
n and m, independently from each other are a number from 0 to 20; wherein at least one of m and n is > 1.

Levins teaches a polymer composition containing a UV radiation absorbing polyether that comprises a chemically bound UV-chromophore (abstract) and is derived from a transesterification process (0019) of a polyglyceryl (010) and the following compound:

    PNG
    media_image2.png
    126
    195
    media_image2.png
    Greyscale

(0049) to form the following polymer:

    PNG
    media_image3.png
    105
    251
    media_image3.png
    Greyscale

(0014) wherein Y is the UV chromophore group (0013).  However, Levins does not teach or fairly suggest the claimed method for preparing an ultraviolet radiation absorbing polymer wherein the “R” group is a hydroxyl group and wherein “n” is the claimed number corresponding to the claimed “k” value.

In light of the benefits above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763